United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.S., Appellant
and
U.S. POSTAL SERVICE, MAIN POST OFFICE,
Novato, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-99
Issued: May 13, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On October 10, 2007 appellant filed a timely appeal from two September 6, 2007
decisions of the Office of Workers’ Compensation Programs, one determining her wage-earning
capacity and the other regarding a schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3(d), the Board has jurisdiction over the merits of the claim.
ISSUES
The issues are: (1) whether the Office properly reduced appellant’s monetary
compensation benefits to zero on the grounds that her actual earnings as a modified letter
technician properly represented her wage-earning capacity; and (2) whether she has established
that she sustained greater than a 24 percent permanent impairment of the right lower extremity.
FACTUAL HISTORY
The Office accepted that on August 13, 2005 appellant, then a 47-year-old letter carrier,
sustained a right knee sprain, fractured right patella and derangement of the right knee when

exiting her official vehicle. She stopped work on the date of injury and returned to a temporary,
sedentary-duty position on September 13, 2005.
Appellant submitted reports from August 13 to October 31, 2005 from Dr. Jeffrey Lee
Gao, an attending Board-certified physician in occupational medicine. Dr. Gao diagnosed a right
fibular fracture with continued pain and swelling.1 On November 3, 2005 appellant underwent
right knee arthroscopy, authorized by the Office. She returned to modified duty on
December 15, 2006.
Appellant submitted progress notes through May 3, 2006 from Dr. Gao and Dr. Michael
Meehan, an attending Board-certified orthopedic surgeon. Both physicians noted continued right
knee pain and swelling, an antalgic gait and restricted motion.2
In a May 24, 2006 report, Dr. Gao noted a history of patellofemoral syndrome with
arthritic changes in the right knee, first diagnosed by x-ray in July 2005 approximately one
month before the August 13, 2005 injury. He opined that appellant had reached maximum
medical improvement. Appellant had intermittent right knee pain rated at 5 to 6 out of 10,
minimal swelling, occasional tingling, numbness, popping and clicking. Range of motion was
full. Referring to the fifth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (hereinafter, A.M.A., Guides), Dr. Gao found that
according to Table 17-5, page 529,3 appellant had a seven percent whole person impairment due
to an antalgic limp. Knee flexion limited to 70 degrees equaled an 8 percent whole person
impairment according to Table 17-10, page 537.4 Appellant had right knee strength at four out
of five but was “not a good candidate for manual muscle testing and rating” due to pain. Dr. Gao
also opined that appellant had a four percent whole person impairment according to Table 17-33,
page 5465 due to medial and lateral partial meniscectomy. He added a two percent impairment
due to moderate pain. Dr. Gao noted permanent restrictions against lifting more than 15 pounds
and “carrying of the third bundle.” Dr. Gao prescribed a 10-minute rest break each hour while
delivering mail and after standing for 1 hour.
On June 6, 2006 appellant claimed a schedule award. The Office referred the medical
record to an Office medical adviser for review. In a June 24, 2006 report, an Office medical
adviser stated that he could not accurately calculate a schedule award without the July 2005
x-ray report and November 3, 2005 operative report mentioned by Dr. Gao.

1

A magnetic resonance imaging (MRI) scan of the right knee performed on September 6, 2005 showed a
probable medial meniscal tear, ligamentous tears, abnormalities of the proximal fibula, effusion, chondromalacia or
patellar degeneration.
2

Dr. Meehan made similar findings in an August 29, 2006 report.

3

Table 17-5, page 529 of the fifth edition of the A.M.A., Guides is entitled “Lower Limb Impairment Due to Gait
Derangement.”
4

Table 17-10, page 537 of the fifth edition of the A.M.A., Guides is entitled “Knee Impairment.”

5

Table 17-33, page 546 of the fifth edition of the A.M.A., Guides is entitled “Impairment Estimates for Certain
Lower Extremity Impairments.”

2

On November 2, 2006 the Office referred appellant, the medical record and a statement
of accepted facts to Dr. Aubrey A. Swartz, a Board-certified orthopedic surgeon, for a second
opinion examination. In a December 4, 2006 report, Dr. Swartz reviewed the record and
statement of accepted facts and opined that appellant had reached maximum medical
improvement. He related appellant’s complaints of right knee pain. On examination, Dr. Swartz
noted that appellant walked with a limp, had difficulty squatting, had three centimeters (cm) of
swelling in the right knee, one cm atrophy of the right calf, flexion limited by 5 degrees,
extension limited to 90 degrees and quadriceps weakness. He noted permanent restrictions
against pulling, pushing and lifting more than 15 pounds, no squatting or kneeling, no more than
one hour of climbing and no more than six hours of walking, standing, bending or stooping.
On February 2, 2007 the employing establishment offered appellant a modified letter
carrier technician, earning $46,135.00 a year or $887.21 a week. The job required walking
delivering mail six hours a day, carrying a satchel weighing no more than 15 pounds. Pushing,
pulling and lifting were limited to 15 pounds, with no squatting or kneeling. Appellant accepted
the offer on May 18, 2007. The record does not indicate when appellant began work.
On August 8, 2007 the Office asked the medical adviser who previously reviewed the
record to review Dr. Swartz’s report and calculate a schedule award. In an August 19, 2007
report, the Office medical adviser noted that the Office did not obtain the July 2005 x-ray report
or November 3, 2005 operative report. Referring to the A.M.A., Guides, the medical adviser
found a Grade 2 pain impairment according to Table 16-10, page 482.6 He then multiplied the
maximum 7 percent femoral nerve impairment by the 70 percent grade for pain, resulting in a 4.9
percent impairment due to pain, rounded up to 5 percent. Flexion limited to 90 degrees equaled
a 10 percent impairment with an additional 10 percent impairment for flexion contracture. Using
the Combined Values Chart, the Office medical adviser combined the 20 percent impairment for
restricted motion with the 5 percent impairment due to pain to equal a 24 percent impairment of
the right leg. He concurred with Dr. Swartz that appellant had reached maximum medical
improvement. The medical adviser advised that the rating “was calculated without the benefits
of reviewing actual x-ray reports or reviewing the operative report.”
In an August 22, 2007 letter, the employing establishment letter noted that appellant had
a light-duty assignment.
In August 29 and 31, 2007 reports, Dr. Gao renewed previous work restrictions, adding
that she should work no more than five days a week.
In a September 6, 2007 e-mail, the employing establishment confirmed the pay rate for
the position appellant accepted on May 18, 2007.
By decision dated September 6, 2007, the Office found that the position of modified letter
technician properly represented her wage-earning capacity. The Office found that appellant had
performed the position successfully since May 18, 2007, with actual earnings of $887.21 a week,

6

Table 16-10, page 482 of the fifth edition of the A.M.A., Guides is entitled, “Determining Impairment of the
Upper Extremity Due to Sensory Deficits or Pain Resulting from Peripheral Nerve Disorders.”

3

exceeding the current pay rate of $835.14 for her job and step when injured. The Office
therefore terminated appellant’s monetary compensation benefits.7
By decision dated September 6, 2007, the Office granted appellant a schedule award for a
24 percent permanent impairment of the right lower extremity. The period of the award ran from
December 5, 2005 to April 2, 2007.8
LEGAL PRECEDENT -- ISSUE 1
Section 8115(a) of the Federal Employees’ Compensation Act9 provides that, in
determining compensation for partial disability, the wage-earning capacity of an employee is
determined by her actual earnings if her actual earnings fairly and reasonably represent her
wage-earning capacity.10 Generally, wages actually earned are the best measure of a wageearning capacity and in the absence of showing that they do not fairly and reasonably represent
the injured employee’s wage-earning capacity, must be accepted as such a measure.11 The
formula for determining loss of wage-earning capacity based on actual earnings, developed in the
Albert C. Shadrick decision,12 has been codified at 20 C.F.R. § 10.403. The Office calculates an
employee’s wage-earning capacity in terms of percentage by dividing the employee’s earnings
by the current pay rate for the date-of-injury job.13 Office procedures provide that a
determination regarding whether actual earnings fairly and reasonably represent wage-earning
capacity should be made after an employee has been working in a given position for more than
60 days.14
ANALYSIS -- ISSUE 1
The Office accepted that appellant sustained a right knee fracture with sprain and internal
derangement due to an August 13, 2005 work incident. Appellant stopped work on August 13,
2005 and underwent arthroscopic surgery on her right knee on November 3, 2005 to repair
meniscal tears. Dr. Gao, an attending physician Board-certified in occupational medicine,
released appellant to restricted duty in November 2005. Appellant returned to modified duty on
7

The Office noted that appellant remained entitled to appropriate medical benefits to treat residuals of the
accepted injury.
8

The Office noted that appellant reached maximum medical improvement as of May 3, 2005 but continued to
receive compensation through December 4, 2005. The Office delayed the beginning of the schedule award until
December 5, 2005.
9

5 U.S.C. §§ 8101-8193.

10

5 U.S.C. § 8115(a); Loni J. Cleveland, 52 ECAB 171 (2000).

11

Lottie M. Williams, 56 ECAB 302 (2005).

12

Albert C. Shadrick, 5 ECAB 376 (1953).

13

20 C.F.R. § 10.403(c).

14

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.7(c) (December 1993).

4

December 5, 2006. On February 2, 2007 the employing establishment offered her a job as a
modified letter carrier technician. Appellant accepted the position on May 18, 2007.
In its September 6, 2007 decision, the Office found that appellant successfully performed
the modified letter carrier technician position for 60 days beginning May 18, 2007. However,
the record does not indicate when appellant began work. An August 22, 2007 letter from the
employing establishment states that appellant had a light-duty assignment. However, the letter
does not indicate when appellant began that job or that it was the same position she accepted on
May 18, 2007. A September 6, 2007 e-mail message confirms the pay rate for the offered
position as of May 18, 2007. But the message does not state when appellant began work or that
she had worked for 60 days. The Board notes that there is no report of termination of disability
(Form CA-3), pay stubs, timekeeping records or other evidence establishing that appellant began
work on May 18, 2007 or had performed the job for 60 days prior to September 6, 2007. The
Board therefore finds that the Office failed to follow its accepted procedures as it did not
establish that appellant had performed the modified letter carrier technician position for 60
days.15 As the Office failed to meet its burden in this case, the wage-earning capacity
determination must be reversed.
LEGAL PRECEDENT -- ISSUE 2
The schedule award provision of the Act16 provides for compensation to employees
sustaining impairment from loss or loss of use of specified members of the body. The Act,
however, does not specify the manner in which the percentage loss of a member shall be
determined. The method used in making such determination is a mater which rests in the sound
discretion of the Office. For consistent results and to ensure equal justice, the Board has
authorized the use of a single set of tables so that there may be uniform standards applicable to all
claimants. The A.M.A., Guides has been adopted by the Office as a standard for evaluation of
schedule losses and the Board has concurred in such adoption.17 As of February 1, 2001, schedule
awards are calculated according to the fifth edition of the A.M.A., Guides, published in 2000.18
The standards for evaluation of the permanent impairment of an extremity under the
A.M.A., Guides are based on loss of range of motion, together with all factors that prevent a limb
from functioning normally, such as pain, sensory deficit and loss of strength. All of the factors
should be considered together in evaluating the degree of permanent impairment.19 Chapter 17
15

Amalia Stys (Docket No. 96-521, issued June 9, 1998) (where the Board found that as the claimant was
terminated after 56 days of employment, she did not have 60 days of actual wages from which the Office could
derive a fair and reasonable representation of her wage-earning capacity).
16

5 U.S.C. §§ 8101-8193.

17

Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

18

See FECA Bulletin No. 01-05 (issued January 29, 2001) (schedule awards calculated as of February 21, 2001
should be evaluated according to the fifth edition of the A.M.A., Guides. Any recalculations of previous awards
which result from hearings, reconsideration or appeals should, however, be based on the fifth edition of the A.M.A.,
Guides effective February 1, 2001).
19

See Paul A. Toms, 28 ECAB 403 (1987).

5

of the A.M.A., Guides sets forth the grading schemes and procedures for evaluating impairments
of the lower extremities.20
For lower extremity impairments due to meniscectomies, Table 17-1, page 525 of the
A.M.A., Guides21 directs the clinician to utilize section 17.2j, beginning at page 545,22 as the
appropriate method of impairment assessment. Section 17.2j, entitled “Diagnosis-Based
Estimates,” instructs the clinician to assess the impairment using the criteria in Table 17-33 at
page 546, entitled “Impairment Estimates for Certain Lower Extremity Impairments.”23
According to Table 17-33, a partial medial meniscectomy is equivalent to a two percent
impairment of the lower extremity.24 Additional percentages of impairment are awarded for
laxity of the cruciate or collateral ligaments.25
ANALYSIS -- ISSUE 2
Appellant claimed a schedule award pursuant to an accepted fracture, sprain and internal
derangement of the right knee. She submitted a May 24, 2006 report from Dr. Gao, an attending
physician Board-certified in occupational medicine. Dr. Gao noted appellant’s history of
patellofemoral changes with an arthritic syndrome in July 2005, prior to the accepted August 13,
2005 injury. He also mentioned appellant’s November 3, 2005 meniscectomy. Dr. Gao referred
to the fifth edition of the A.M.A., Guides but did not offer a final percentage of impairment for
the right leg. On review of Dr. Gao’s findings, an Office medical adviser opined that he could
not accurately calculate a schedule award without obtaining the July 2005 x-ray report and
November 2005 operative report. Following a second opinion examination, the Office returned
the updated record to the same Office medical adviser. In an August 19, 2007 report, the
medical adviser calculated a 24 percent impairment of the right lower extremity. However, he
noted that this rating was calculated without the x-ray and operative reports he previously
requested. The Office based the September 6, 2007 schedule award on the Office medical
adviser’s assessment of a 24 percent impairment.
The Board finds that the Office improperly relied on the Office medical adviser’s
opinion. The medical adviser explained that he could not accurately calculate a schedule award
without the July 2005 x-ray report and November 2005 surgical report. Although the adviser
later offered an impairment rating, he noted that it was made without benefit of the requested
records. Thus, the Office accorded the weight of the medical evidence to an opinion based on an
incomplete medical record. It is well established that medical opinion based on an incomplete or
inaccurate medical history is of diminished probative value.26 The case will be remanded to the
20

A.M.A., Guides, Chapter 17, “The Lower Extremities,” pp. 523-561 (5th ed. 2001).

21

Id. at 525, Table 17-1 (5th ed., 2001).

22

Id. at 545.

23

Id. at 546, Table 17-33.

24

Id.

25

Id.

26

James R. Taylor, 56 ECAB 537 (2005).

6

Office for further development on the schedule award issue. The Office will conduct appropriate
development to determine the percentage of permanent impairment to appellant’s right lower
extremity. Following such development as the Office deems necessary, the Office will issue an
appropriate decision in the case.
CONCLUSION
The Board finds that the Office did not properly find that the position of modified letter
technician properly represented her wage-earning capacity. The Board further finds that the
schedule award issue is not in posture for a decision.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 6, 2007 regarding appellant’s wage-earning capacity is
reversed. The decision of the Office dated September 6, 2007 regarding the schedule award is
set aside and the case remanded for further development consistent with this opinion.
Issued: May 13, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

7

